Case 5:21-po-00031-JCH Document 3 Filed 03/16/21 Page1ofi Pageid#: 3

PETTY OFFENSE MINUTE SHEET
HARRISONBURG DIVISION

Case: 5:21pq4\ Date: 3/16/2021
Defendant: G>\ S Mean ,Qrvounrt ay doom Counsel: Evi Vrodden AFP O

Judge: Joel C. Hoppe, USMJ
Deputy Clerk: Karen Dotson, Zoom Time in court: S ~~.

AUSA: Sean Welsh and Marc Petrine (3d year law student)

Ranger: \Lins,

USPO: Jason Jones

[(U}Initial Appearance. Defendant advised of charges, rights and nature of proceedings.
[] Defendant waives counsel; advises court wishes to proceed today without counsel.
[-}Defendant requests appointment of counsel. [¢}Court grants request for appointment
[-+Defendant moves for continuance. Court trial continued to _C{t | \3 \2Q\ @G:00
[_] Plea agreement reached.
Defendant sworn, questioned and advised of rights on plea of guilty. Government
proffers/presents evidence to support plea and rests.
] Court trial held.
C] Government presents evidence regarding sentencing and rests.
C] Defendant presents evidence regarding sentencing and rests.

 

 

 

 

 

 

OFFENSE/COUNT CHARGED __| PLEA | FINDINGS/SENTENCE
Fine: $ SA: $ days to pay
Fine: $ SA: $ days to pay
Fine: $ SA: $ days to pay
Fine $ SA: $ days to pay

 

 

 

 

Government moves for detention.
Government does not oppose bond.
Detention/Bond Hearing held.

Defendant released on bond. Bond set at $
Appeal rights stated by the court

18 USC § 3607

 

HOO

Additional information:
